The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: Claim Objections
Claims 23-25 are objected to because of the following informalities:  Claims 23-25 recites, ” A computer program product" this should be changed to “ A non-transitory computer program product”.  Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Allowable Subject Matter
Claims 1-25 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:   
 
Claim 1:     a preparation stage, deriving a number of additional formation cycles by monitoring at least one charging and/or discharging peak during a plurality of formation cycles of a battery formation stage, the charging and/or discharging peak being defined with respect to corresponding dQ/dV measurements during the cycles, configuring a 
the deriving is carried out by at least one computer processor: and identifying lithium ion cells having the expected cell cycling lifetime longer than a specified requirement from the cells with shorter expected cycle lifetime.
Claim 7:  monitoring at least one charging and/or discharging peak during a plurality of cycles of a formation process, the charging and/or discharging peak being defined with respect to corresponding dQ/dV measurements during the cycles, ending the formation process once the charging and/or discharging peak disappears; deriving the expected cell cycling lifetime by comparing the at least one monitored peak to a specified threshold, wherein at least one of the monitoring and the deriving is carried out by at least one computer processor: and identifying lithium ion cells having the expected cell cycling lifetime longer than a specified requirement from the cells with shorter expected cycle lifetime.
Claim 16:  method of estimating an expected cell cycling lifetime of a lithium-ion cell, comprising: monitoring at least one charging and/or discharging peak during at least one initial cycle of the cell, the charging and/or discharging peak being defined with respect to a corresponding dQ/dV curve obtained during the at least one initial cycle, deriving the expected cell cycling lifetime by comparing the at least one monitored peak to a specified threshold, wherein at least one of the monitoring and the deriving is carried out by at least one computer processor: and identifying lithium ion cells having the expected cell cycling lifetime longer than a specified requirement from the cells with shorter expected cycle lifetime.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla-Rodas can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859